Citation Nr: 1620793	
Decision Date: 05/23/16    Archive Date: 06/02/16

DOCKET NO.  10-27 622	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a total disability rating due to individual employability resulting from service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel


INTRODUCTION

The Veteran served on active duty from March 1954 to April 1974.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which, in pertinent part, reduced the disability rating assigned to the Veteran's Meniere's disease from 60 percent to 30 percent effective March 1, 2010.  

In January 2012, the Veteran testified at a hearing before the undersigned at the RO.  A transcript of the hearing is of record.

In a March 2012 decision, the Board restored a 60 percent evaluation for Meniere's disease from March 1, 2010 and remanded the claim for an increased rating for additional action by the Agency of Original Jurisdiction (AOJ).  

In a December 2012 decision, the Board denied entitlement to a disability rating in excess of 60 percent for Meniere's disease.  In December 2012, the Board remanded the issue of entitlement to TDIU to the AOJ for adjudication.  The Board found that the TDIU issue was raised during the appeal for a higher disability rating for Meniere's disease and therefore, the TDIU claim was part of the adjudication of the claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 454 (2009).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.



REMAND

In December 2012, the Board remanded the issue of entitlement to TDIU to the AOJ for adjudication.  Review of the record shows that in September 2013, the AOJ issued a section 5103 Notice letter for the TDIU claim to the Veteran.  The Notice letter asked the Veteran to complete, sign, and return an enclosed VA Form 21-8940, Veterans Application for Increased Compensation Based on Unemployability.  The Veteran was also asked to have his last employer to complete and return the enclosed VA Form 21-4192, Request for Employment Information.  

In an October 2015 supplemental statement of the case, the AOJ denied entitlement to TDIU on the basis that the Veteran did not return a completed VA Form 21-8940, Application for Increased Compensation Based on Individual Unemployability, after this form was requested in September 2013.  The AOJ indicated that the Veteran was provided 30 days to submit the completed application so that a determination could be made but the Veteran did not reply to the Notice letter.  Thus, the AOJ found that entitlement to a TDIU cannot be established and that treatment records available for consideration do not show the Veteran to be permanently incapable of attaining and maintaining substantially gainful employment due to a service-connected disability.

However, the Veteran and his representative assert that the Veteran did not receive the September 2013 Notice letter with the request for the VA Form 21-8940, Veterans Application for Increased Compensation Based on Unemployability, and therefore, the Veteran is prejudiced.  See the April 2016 Post Remand Brief.    

A prejudicial error is one that affects the "essential fairness" of the adjudication by depriving the claimant of a "meaningful opportunity to participate effectively" in the adjudication of the claim.  Dunlap v. Nicholson, 21 Vet. App. 112, 118-119 (2007).  In the present case, the Board finds that the Veteran would be prejudiced if he did not receive the September 2013 Notice letter.  Thus, the AOJ should provide the Veteran adequate notice of the information and evidence needed to substantiate his claim for TDIU and the Veteran be given an opportunity to submit evidence in support of his claim including a VA Form 21-8940, Application for Increased Compensation Based on Individual Unemployability.  

The Board also notes that for the Veteran does not meet the combined rating requirements under 38 C.F.R. § 4.16(a) for consideration of a TDIU; the Veteran's combined total rating is 60 percent.  However, there is evidence that suggests that the Veteran may have been precluded from substantially gainful employment due to his service-connected Meniere's disease.  The May 2012 VA examination report indicates that the VA examiner opined that the service-connected Meniere's disease with hearing loss would affect certain activities that involve strenuous exercise but not sedentary employment.  The Board further notes that in a September 2006 VA Form 21-8940, Application for Increased Compensation Based on Individual Unemployability, the Veteran reported that he stopped working in January 2001 due to the Meniere's disease.  The Veteran indicated that he was self-employed from February 1997 to January 2001 in lawn maintenance and landscaping.  The Board notes that this occupation can be considered to be non sedentary.   

A TDIU may be considered alternatively on under § 4.16(b), even though the combine rating percentages under 38 C.F.R. § 4.16(a) are not met if the evidence demonstrates inability to obtain or maintain substantially gainful employment due to service-connected disabilities.

The Board is precluded from granting a TDIU on an extra-schedular basis in the first instance, and must refer the matter to the VA Under Secretary for Benefits or to the Director of Compensation and Pension Service for this initial adjudication.  See 38 C.F.R. § 4.16(b); Barringer v. Peake, 22 Vet. App. 242 (2008).  If, and only if, the Director of the Compensation and Pension Service or designee determines that an extraschedular TDIU is not warranted does the Board then have jurisdiction to decide the extraschedular claim on its merits.  Thus, in the present case, because there is evidence that the Veteran may have be unemployable due to service-connected Meniere's disease, the issue of entitlement to a TDIU is being referred to the Director of the Compensation and Pension Service for the initial adjudication. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Provide the Veteran notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), that includes an explanation as to the information or evidence needed to substantiate a claim for to TDIU on an extraschedular basis under 38 C.F.R. § 4.16(b). 

2.  Provide to the Veteran a VA Form 21-8940, Veterans Application for Increased Compensation Based on Unemployability and ask him to complete and return the form. 
 
3.  After sending the notice and form listed above and allowing an appropriate time for response, refer the issue of entitlement to a TDIU to the Director of the Compensation and Pension Service for adjudication pursuant to 38 C.F.R. § 4.16(b).
 
4.  After completing all indicated development, readjudicate the claim for TDIU in light of all the evidence of record.  If the benefit sought is not granted, the Veteran and his representative, if any, should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


